J-S40017-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              : IN THE SUPERIOR COURT OF
                                           :      PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
MATTHEW CLARK McDONALD,                    :
                                           :
                    Appellant              : No. 1430 WDA 2014

           Appeal from the Judgment of Sentence November 7, 2013,
                   Court of Common Pleas, Allegheny County,
              Criminal Division at No(s): CP-02-CR-0000062-2013
                         and CP-02-CR-0000182-2013

BEFORE: FORD ELLIOTT, P.J.E., DONOHUE and STRASSBURGER*, JJ.

JUDGMENT ORDER BY DONOHUE, J.:                        FILED JUNE 23, 2015

        Mathew Clark McDonald (“McDonald”) appeals from the judgment of

sentence entered following his convictions of robbery, conspiracy, and

possessing instruments of crime.1 The trial court sentenced him to a five-

year mandatory minimum sentence pursuant to 42 Pa.C.S.A. § 9712. See

Trial Court Opinion, 12/22/14, at 2-3.     In Commonwealth v. Valentine,

101 A.3d 801 (Pa. Super. 2014), this Court found § 9712 unconstitutional,

therefore rendering illegal a sentence formulated thereunder. Id. at 811-12

(finding that § 9712 violates the United States Supreme Court’s decision in

Alleyne v. United States, 133 S. Ct. 2151 (2013)). McDonald’s sentence is

therefore illegal; accordingly, we vacate the judgment of sentence and




1
    18 Pa.C.S.A. §§ 3701(a)(1)(ii), 903(c), 907(b).


*Retired Senior Judge assigned to the Superior Court.
J-S40017-15


remand this case to the trial court for resentencing without consideration of

§ 9712.2

      Judgment of sentence vacated.         Case remanded.       Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/23/2015




2
  We note that Valentine was decided two months after McDonald filed his
notice of appeal. As Valentine was decided while McDonald’s appeal was
pending, he is entitled to the application of the new rule of law announced
therein. Commonwealth v. Newman, 99 A.3d 86, 90 (Pa. Super. 2014)
(en banc).


                                    -2-